Case: 17-40029      Document: 00514178542         Page: 1    Date Filed: 10/02/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals

                                    No. 17-40029
                                                                                Fifth Circuit

                                                                              FILED
                                  Summary Calendar                      October 2, 2017
                                                                         Lyle W. Cayce
UNITED STATES OF AMERICA,                                                     Clerk


                                                 Plaintiff-Appellee

v.

MONTHGOMERY SALVADOR MAYORGA-CASTILLO, also known as
Salvador Lubian Castillo-Garcia,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:16-CR-609-1


Before WIENER, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Monthgomery
Salvador Mayorga-Castillo has moved for leave to withdraw and has filed a
brief in accordance with Anders v. California, 386 U.S. 738 (1967), and United
States v. Flores, 632 F.3d 229 (5th Cir. 2011). Mayorga-Castillo has been
informed of the motion and has not filed a response.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40029   Document: 00514178542     Page: 2    Date Filed: 10/02/2017


                                No. 17-40029

      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, and determine that “counsel has diligently investigated the
possible grounds for appeal.” Anders, 386 U.S. at 742. We agree with counsel’s
assessment that Mayorga-Castillo can raise no nonfrivolous issue on appeal
challenging either his guilty plea or his sentence.      Accordingly, counsel’s
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                      2